             Case 1:20-cv-00431-DAD-EPG Document 250 Filed 01/12/21 Page 1 of 2


 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     U.S. Department of Justice
 2   Environment & Natural Resources Division
 3
     NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
 4   150 M St. NE, Washington, D.C. 20002
     Tel: (202) 305-0368
 5
     LESLEY LAWRENCE-HAMMER, Senior Trial Attorney (DC Bar No. 982196)
 6
     EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
 7   999 18th Street, South Terrace – Suite 370, Denver, CO 80202
     Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)
 8
     Attorneys for Federal Defendants
 9
                                 UNITED STATES DISTRICT COURT
10
11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12
      PACIFIC COAST FEDERATION OF              No. 1:20-cv-00431-DAD-EPG
13    FISHERMEN’S ASSOCIATIONS, et al.,
14                                             ORDER GRANTING
                                               FEDERAL DEFENDANTS’ MOTION TO
15                     Plaintiffs,             EXTEND THE DEADLINE TO RESPOND
                                               TO PLAINTIFFS’ MOTION TO
16              v.                             COMPLETE THE ADMINISTRATIVE
                                               RECORDS OR, IN THE
17    WILBUR ROSS, in his official capacity    ALTERNATIVE, SUPPLEMENT THE
      as Secretary of Commerce, et al.,        ADMINSITRATIVE RECORDS
18
19                     Defendants.             Hearing date: January 29, 2021
                                               Time: N/A
20                                             Judge: Hon. Dale A. Drozd
21
                                                Courtroom 5, 7th Floor
22                                              2500 Tulare Street
                                                Fresno, CA 93721
23
24
25   /////
26   /////
27   /////
28   /////
     Order                                                                      1
     Case No. 1:20-cv-00431-DAD-EPG
             Case 1:20-cv-00431-DAD-EPG Document 250 Filed 01/12/21 Page 2 of 2


 1
              Upon consideration of Federal Defendants’ Motion to Extend the Deadline to Respond to
 2
     Plaintiffs’ Motion to Complete the Administrative Records or, in the alternative, Supplement the
 3   Administrative Records, and finding good cause shown, the Court establishes the following
 4   schedule:
 5       •    Federal Defendants will file their response to Plaintiffs’ Motion to Complete the
 6            Administrative Records or, in the Alternative, to Supplement the Administrative Records
 7            by February 12, 2021.
 8       •    Intervenor-Defendants’ responses to Plaintiffs’ Motion shall be due on February 16,
 9            2021.
10       •    Any reply will be filed by March 8, 2021.
11
     IT IS SO ORDERED.
12
        Dated:        January 11, 2021
13                                                     UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
